DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US 6,591,542).
	a. Regarding claim 1, Jordan discloses a wearable fishing rod holder 10 comprising a base 20 adapted to rest on a thigh of a user wherein an inner surface of the base mimics a contour of a user's thigh [a base member 20 for positioning adjacent to a thigh of a wearer, col. 4 lines 2-3]; at least one lateral strap 30 removably securable to a plurality of opposing lateral edges 22, 23 of base 20 [mounting Strap 30 comprises a pair of first Sections 31 and 32. Each of the first sections 31, 32 extends from each one of the side edges 22, 23 of the base member 20, col. 4 lines 33-36]; at least one upper strap 60 removably securable to a top edge of base 20; a receptacle 70 disposed on an outer surface of base 20; receptacle 70 includes an open upper end 73 and a lower end 71, defining an interior channel configured to removably receive a bottom portion of fishing rod 11 [rod holder 70 receives the end of the fishing rod 11, col. 5 line 21].
	b. Regarding claim 7, Jordan discloses the wearable fishing rod holder of claim 1 wherein a length of the lateral 30 and upper 60 straps is selectively adjustable [Please note the length of the straps is adjustable with mating hook and loop fabric sections; component 35, 36 of a hook and loop fastener for releasably fastening the free ends 33, 34 together, col. 4 lines 38-41; The free end 62 includes a component 64 of a hook and loop fastener. The component 64 of a hook and loop fastener is adapted for releasably securing to a component 65 of a hook and loop fastener on the portion 63 of the linking strap 60, col. 5 lines 15-19].
 the wearable fishing rod holder of claim 1 wherein an inner surface of receptacle 70 further comprises a padded material 77 [A lining 77 of a rubber-like non-slip material may be coupled to an inner surface 79 of the perimeter wall 75, col. 5 lines 37-39]. 
	
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan (US 6,591,542) in view of Clewes et al. (US 5,992,717).  
	a. Regarding claim 2, Jordan teaches the wearable fishing rod holder of claim 1 having receptacle 70 [rod holder 70 receives the end of the fishing rod 11, col. 5 line 21]. 
Jordan does not specifically teach the receptacle is cylindrical. Clewes teaches receptacle 32 is cylindrical [a cylindrically shaped tube is used in the preferred embodiment, col. 4 lines 44-45; a pipe shaped receptacle having a cylindrical cross-section for receiving the fishing rod, claim 10] for the purpose of providing a fishing rod holster comprising a cylindrically shaped tube configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan to include a receptacle that is cylindrical as taught by Clewes because doing so would have provided a fishing rod holster comprising a cylindrically shaped tube configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod.  
he wearable fishing rod holder of claim 2 having receptacle 32. Jordan in view of Clewes does not specifically teach the receptacle further comprises a plurality of receiving apertures. Clewes teaches receptacle 32 further comprises a plurality of receiving apertures [apertures for screws 38, 40 FIGS. 7A-7B] for the purpose of providing apertures configured to receive fasteners for securing associated paraphernalia in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Clewes to include a receptacle with a plurality of receiving apertures as taught by Clewes because doing so would have provided apertures configured to receive fasteners for securing associated paraphernalia in place.  
c. Regarding claim 8, Jordan teaches the wearable fishing rod holder of claim 1 having lower end 71 of receptacle 70. Jordan does not specifically teach the lower end of the receptacle is open. Clewes teaches lower end 42 of receptacle 32 is open [FIG. 1] for the purpose of providing a fishing rod holster receptacle configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan to include a lower end of the receptacle that is open as taught by Clewes because doing so would have provided a fishing rod holster receptacle configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod. 
d. Regarding claim 9, Jordan teaches the wearable fishing rod holder of claim 1 wherein bottom portion 71 of receptacle 70 is pivotally attached to base 20 [bottom portion 71 of the rod holder 70 is pivotally mounted to the base member 20 col. 5 lines 21-23]. Jordan does not specifically teach a top portion of the receptacle is removably secured to one of a plurality of attachment apertures. Clewes teaches top portion 44 of receptacle 32 is removably secured to one 28 of a plurality of attachment apertures 28, 30 [tube 32 is attached to the plate 12 by means of the keyhole cutouts 28, 30, col. 4 lines 65-66] for the purpose of providing a fishing rod holster receptacle that is easily and removably attached by inserting fasteners into the attachment apertures so that the receptacle is seated in the base.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan to include a top portion of the receptacle that is removably secured to one of a plurality of attachment apertures as taught by Clewes because doing so would have provided a fishing rod holster receptacle that is easily and removably attached by inserting fasteners into the attachment apertures so that the receptacle is seated in the base.

5. 	Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan (US 6,591,542) in view of Butts (US 4,858,364).
a. Regarding claim 4, Jordan teaches the wearable fishing rod holder of claim 2 having an inner surface of base 20. Jordan does not specifically teach a cushioning material is disposed on an inner surface of the base. Butts teaches cushioning material 36 is disposed on an inner surface of base 10 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49] for the purpose of providing a fishing rod holder for firmly supporting the butt end of fishing rod while fishing with a cushioning comfort pad material disposed on an inner surface of the base for extra comfort. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan to include a cushioning material is disposed on an inner surface of the base as taught by Butts because doing so would have provided a fishing rod holder for firmly supporting the butt end of fishing rod while fishing with a cushioning comfort pad material disposed on an inner surface of the base for extra comfort.  
b. Regarding claim 5, Jordan in view of Butts teaches (references to Butts) the wearable fishing rod holder of claim 4 having cushioning material 36 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49]. Jordan in view of Butts does not specifically teach the cushioning material is memory foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Butts to include cushioning material that is memory foam because doing so would have provided a well known,  inexpensive, and readily available cushioning material and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
c. Regarding claim 6, Jordan in view of Butts teaches (references to Butts) the wearable fishing rod holder of claim 4 having cushioning material 36 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49]. Jordan in view of Butts does not specifically teach the cushioning material is microfiber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Butts to include cushioning material that is microfiber because doing so would have provided a well known,  inexpensive, and readily available cushioning material and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6. 	Claims 11, 12, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan (US 6,591,542) in view of Ellington (US 6,029,872).
a. Regarding claim 11, Jordan teaches a wearable fishing rod holder 10 comprising a base 20 adapted to rest on a thigh of a user wherein an inner surface of the base mimics a contour of a user's thigh [a base member 20 for positioning adjacent to a thigh of a wearer, col. 4 lines 2-3]; at least one lateral strap 30 removably securable to a plurality of opposing lateral edges 22, 23 of base 20 [mounting Strap 30 comprises a pair of first Sections 31 and 32. Each of the first sections 31, 32 extends from each one of the side edges 22, 23 of the base member 20, col. 4 lines 33-36]; at least one 60 removably securable to a top edge of base 20; a receptacle 70 disposed on an outer surface of base 20; receptacle 70 includes an open upper end 73 and a lower end 71, defining an interior channel configured to removably receive a bottom portion of fishing rod 11.
Jordan does not specifically teach at least one notch disposed on a top edge of the receptacle, configured to receive a cross-brace of a fishing rod. Ellington teaches at least one notch 12 disposed on a top edge of receptacle 10 configured to receive a cross-brace of a fishing rod [spinning reel (shown in FIGS. 3 and 4) attaches to the spinning rod by an angled piece of metal. This angled piece of metal will allow the butt of the spinning rod to slide within the tubular rod holder (10) with the angled piece of metal fitting into the slot (12), col. 3 lines 43-47] for the purpose of providing for the rod to slide within the receptacle with the cross-brace of the rod fitting into the notch and be secured in place against the thigh of a user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan to include at least one notch disposed on a top edge of the receptacle, configured to receive a cross-brace of a fishing rod as taught by Ellington because doing so would have provided for the rod to slide within the receptacle with the cross-brace of the rod fitting into the notch and be secured in place against the thigh of a user.  
b. Regarding claim 12, Jordan in view of Ellington teaches (references to Ellington) the wearable fishing rod holder of claim 11 wherein receptacle 10 is cylindrical [FIGS. 3-4]. 
c. Regarding claim 17, Jordan in view of Ellington teaches (references to Jordan) the wearable fishing rod holder of claim 11 having lateral 30 and upper 60 straps. Jordan further teaches a length of the lateral 30 and upper 60 straps is selectively adjustable [Please note the length of the straps is adjustable with mating hook and loop fabric sections; component 35, 36 of a hook and loop fastener for releasably fastening the free ends 33, 34 together, col. 4 lines 38-41; The free end 62 includes a component 64 of a hook and loop fastener. The component 64 of a hook and loop fastener is adapted for releasably securing to a component 65 of a hook and loop fastener on the portion 63 of the linking strap 60, col. 5 lines 15-19].
d. Regarding claim 20, Jordan in view of Ellington teaches (references to Jordan) the wearable fishing rod holder of claim 11 having an inner surface of receptacle 70. Jordan further teaches inner 70 comprises a padded material 77 [A lining 77 of a rubber-like non-slip material may be coupled to an inner surface 79 of the perimeter wall 75, col. 5 lines 37-39].

7. 	Claims 13, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan (US 6,591,542) in view of Ellington (US 6,029,872) and Clewes et al. (US 5,992,717).  
a. Regarding claim 13, Jordan in view of Ellington teaches (references to Jordan) the wearable fishing rod holder of claim 12 having receptacle 70. Jordan in view of Ellington does not specifically teach the receptacle comprises a plurality of receiving apertures. Clewes teaches receptacle 32 comprises a plurality of receiving apertures [apertures for screws 38, 40 FIGS. 7A-7B] for the purpose of providing apertures configured to receive fasteners for securing associated paraphernalia in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Ellington to include a receptacle with a plurality of receiving apertures as taught by Clewes because doing so would have provided apertures configured to receive fasteners for securing associated paraphernalia in place.
b. Regarding claim 18, Jordan in view of Ellington teaches (references to Jordan) the wearable fishing rod holder of claim 11 having the lower end of receptacle 70. Jordan in view of Ellington does not specifically teach the lower end of the receptacle is open. Clewes teaches lower end 42 of receptacle 32 is open [FIG. 1] for the purpose of providing a fishing rod holster receptacle configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Ellington to include a lower end of the receptacle that is open as taught by Clewes because doing so would have provided a fishing rod holster receptacle configured to receive a handle portion of the rod up to the point at which the reel assembly is attached to the rod thus freeing the hands of the user to allow the user to more easily work with a fishing rod.
he wearable fishing rod holder of claim 11 wherein bottom portion 71 of receptacle 70 is pivotally attached to base 20 [bottom portion 71 of the rod holder 70 is pivotally mounted to the base member 20 col. 5 lines 21-23]. Jordan does not specifically teach a top portion of the receptacle is removably secured to one of a plurality of attachment apertures. Clewes teaches top portion 44 of receptacle 32 is removably secured to one 28 of a plurality of attachment apertures 28, 30 [tube 32 is attached to the plate 12 by means of the keyhole cutouts 28, 30, col. 4 lines 65-66] for the purpose of providing a fishing rod holster receptacle that is easily and removably attached by inserting fasteners into the attachment apertures so that the receptacle is seated in the base.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Ellington to include a top portion of the receptacle that is removably secured to one of a plurality of attachment apertures as taught by Clewes because doing so would have provided a fishing rod holster receptacle that is easily and removably attached by inserting fasteners into the attachment apertures so that the receptacle is seated in the base.

8. 	Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jordan (US 6,591,542) in view of Ellington (US 6,029,872) and Butts (US 4,858,364).
a. Regarding claim 14, Jordan in view of Ellington teaches (references to Jordan) the wearable fishing rod holder of claim 11 having an inner surface of base 20. Jordan in view of Ellington does not specifically teach a cushioning material is disposed on an inner surface of the base. Butts teaches cushioning material 36 is disposed on an inner surface of base 10 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49] for the purpose of providing a fishing rod holder for firmly supporting the butt end of fishing rod while fishing with a cushioning comfort pad material disposed on an inner surface of the base for extra comfort.
a cushioning material is disposed on an inner surface of the base as taught by Butts because doing so would have provided a fishing rod holder for firmly supporting the butt end of fishing rod while fishing with a cushioning comfort pad material disposed on an inner surface of the base for extra comfort.  
b. Regarding claim 15, Jordan in view of Ellington and Butts teaches (references to Butts) the wearable fishing rod holder of claim 14 having having cushioning material 36 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49]. Jordan in view of Ellington and Butts does not specifically teach the cushioning material is memory foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Ellington and Butts to include cushioning material that is memory foam because doing so would have provided a well known,  inexpensive, and readily available cushioning material and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
c. Regarding claim 16, Jordan in view of Ellington and Butts teaches (references to Butts) the wearable fishing rod holder of claim 14 having having cushioning material 36 [resilient pad 36, FIG. 3, which conforms to the harness in size and shape as shown. This pad is not fixed to the harness but is meant to be used with the harness and can be glued to the harness for extra comfort if needed, col. 2 lines 45-49]. Jordan in view of Ellington and Butts does not specifically teach the cushioning material is microfiber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Jordan in view of Ellington and Butts to include cushioning material that is microfiber because doing so would have provided a well known,  inexpensive, and readily available cushioning material and since it has been held to be within the general In re Leshin, 125 USPQ 416. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643